Citation Nr: 0019922	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  90-04 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anemia, claimed as 
secondary to antimalarial therapy and exposure to Agent 
Orange (AO). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
July 1971.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The Board in November 1990 and September 1997 remanded the 
case for further development.  

The veteran was scheduled to appear for a Board hearing at 
the RO in March 1999.  He postponed the hearing and asked 
that it be rescheduled since he had been incarcerated since 
March 1998.  He did not appear for the June 2000 hearing.  As 
neither he nor his representative has asked for another 
hearing opportunity, the Board is left with the belief that 
the veteran intends to proceed on the record.   


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for 
anemia, claimed as secondary to antimalarial therapy and 
exposure to AO is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for anemia 
claimed as secondary to antimalarial therapy and exposure to 
AO is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records show that in Vietnam in 
February 1969 he was hospitalized after he had previously 
taken Dapsone and "C-P" tablets and developed weakness, 
drowsiness, yellow sclerae and dark urine.  Laboratory 
studies obtained showed gross G6PD deficiency that was not 
found on initial studies and he was found to present classic 
symptoms of hemolytic anemia secondary to either Dapsone or 
the "C-P" tablets.  The diagnosis was hemolytic anemia 
secondary to antimalarial therapy, not in line of duty, 
existed prior to service.  He was profiled and given 
permanent duty limitations to nonmalaria-endemic areas that 
included certain locations in Vietnam.  In late 1970 there 
was a notation that he should be followed periodically for 
G6PD deficiency and avoid certain foods and medication.  In 
early 1971 he reported being told he was G6PD deficient and 
earlier records were lost.  When he was seen in May 1971 for 
symptoms mainly of decreased energy and weakness especially 
in the morning the G6PD deficiency was noted and an 
impression was deferred.  Laboratory studies were reportedly 
within normal limits and he was hospitalized for several days 
of observation in June 1971 with no disease found.  The July 
1971 medical examination for separation and other service 
medical records were also pertinently unremarkable 
psychiatrically.  The summary of defects and diagnoses shows 
"none" entered.  

The VA medical records show a pertinently unremarkable 
examination in 1971 in connection with the veteran's VA 
compensation claim for hepatitis and head injury residuals.  
VA clinical records from the late 1970's through the late 
1980's are unremarkable for anemia or G6PD deficiency or 
PTSD.  A sleep disorder evaluation in 1989 noted MMPI results 
but did not report a psychiatric diagnosis.  A record of 
private medical treatment in the 1980's is also pertinently 
unremarkable.   

On VA examination in 1989 the veteran gave a history of 
anemia in service and said that he still had it.  The 
examiner reported hemolytic anemia secondary to either C-P 
tablets or Dapsone by history and possible sickle cell anemia 
by history. The psychiatric examiner reported 
undifferentiated somatoform disorder and history of hemolytic 
anemia secondary to antimalarial treatment.  The neurology 
examiner also noted hemolytic anemia by history and that the 
veteran said this was manifested by intermittent problems of 
feeling faint, fatigue, balance problems and drowsiness.  The 
examiner indicated that the diagnosis was unclear and 
recommended further evaluation.  A hematology examiner noted 
the laboratory reports, the veteran's history and his feeling 
that he was ill from Vietnam and VA could not connect the 
problems.  The impression was consider G6PD deficiency if he 
truly was anemic on Dapsone.  The examiner doubted a 
hematologic disorder.

The VA medical records show G6PD deficiency was noted by 
history during the veteran's hospitalization in late 1994, 
with no reference to anemia in the laboratory data reported, 
and again by history in a 1995 clinical record entry.  
Multiple complete blood analyses from 1993 through 1995 show 
low hemoglobin once in late 1994.  The VA records show in 
late 1995 that the veteran reported a history of PTSD at 
various clinics and that he was noted to have a history of 
personality disorder and somatoform disorder.  A general 
medical examiner in 1993 noted the veteran was seen with a 
personality disorder diagnosis.

A VA psychiatric examination completed in 1997 found anxiety 
disorder, not otherwise specified, with PTSD symptoms.  The 
veteran said that Vietnam was not a traumatizing experience 
and that his main problem then was with sleep deprivation due 
to enemy bombardment.  

The veteran could not recall the content of his nightmares.  
He said that loud and unexpected noises irritate him, and 
that he talked about his experiences as a machine gunner 
without any overt distress.   The examiner stated that the 
findings did not meet the diagnostic criteria for PTSD.

A June 1998 examination report from Bastrop Mental Health 
Associates shows the veteran gave the examiner a list of 
claimed medical problems that included PTSD and anemia that 
he variously attributed to being struck by lightening in 
service, contacting malaria and hepatitis and being exposed 
to AO in the military.  He reportedly was trying to enter a 
VA hospital to participate in a specialized PTSD program but 
he denied any prior history of psychological testing.  The 
examiner reported that a brief neuropsychological screening 
was replete with indications of a high probability of organic 
contribution to many of his claimed difficulties.  He also 
displayed a pattern of neuropsychological deficits consistent 
with a change in function due to organic factors.  He also 
displayed a pattern of complaints and behavior consistent 
with the presence of a somatization disorder.  

The veteran supplemented the record with material from Black 
Servicemen and the Military Establishment, and personal 
hearing testimony that recalled anemia in service and 
manifestations he associated with the disorder.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), acute and subacute peripheral neuropathy, prostate 
cancer and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.309(e).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  64 Fed. Reg. 
59232-243 (November 2, 1999), 61 Fed. Reg. 41442-41449 
(August 8, 1996) and 59 Fed. Reg. 341-46 (January 4, 1994).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

The Court has held that a well-grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
clamed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case. Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  The benefit of the doubt rule 
applies to determinations of whether a veteran engaged in 
combat with the enemy.  If there is a balance of positive and 
negative evidence, the issue must then be resolved in the 
veteran's favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) 
(West 1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

PTSD

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims for service connection are not well 
grounded and must be denied.  His assertions and 
recollections are noted but they do not service as a 
substitute for competent medical evidence.

The threshold question that must be resolved is whether the 
veteran has presented evidence of well-grounded claims, that 
is, that either of his claims is plausible.  In view of the 
evidence, the Board finds that the veteran has not met this 
initial burden and that as a result there is no further duty 
to assist the veteran.  

In connection with the development of the claim, the Board 
observes that the RO has obtained service medical records and 
post service VA and non-VA medical records that include 
comprehensive examinations.  A diligent effort has been made 
to provide an adequate record.  The records that have been 
obtained are comprehensive and appear to provide an adequate 
record for an informed decision without any claimed or 
possible potential for prejudice.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board must review this matter under the 
current standard for well grounded claims and in remanding 
the case the Board did not state the claims were well 
grounded.  Clarification was sought and additional evidence 
was obtained that addressed the Board's concerns.  There was 
outstanding evidence necessary for an informed determination.  
The case law at this time does not appear to be in conflict 
with this interpretation.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997); Sarmiento v. Brown, 7 Vet. App. 80, 85-86 
(1994).  See also Carbino v. Gober, 10 Vet. App. 507, 510-11 
(1997).  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation, nexus or a 
medical diagnosis, as is the case in the veteran's claim, 
competent medical evidence to the effect that the claim is 
possible or plausible is required.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The claimant does not meet this 
burden by merely presenting lay opinion because he is not a 
medical health professional and does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); his lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

As for PTSD, the Board has noted the reference material 
provided by the veteran in supplementing the record.  The 
record shows that the veteran had service as an infantryman 
in Vietnam.  However, the VA examination in 1989 did not 
report PTSD and, in view of the references to other 
psychiatric findings, there has not been sufficient basis for 
the diagnosis of PTSD at any time.  There is the VA 
comprehensive psychiatric review in 1997 and the conclusion 
of no support for the PTSD diagnosis.  

In view of this evidence, in particular, the information of 
the recent psychiatry evaluation in 1998, the Board is left 
with the belief that the veteran has not met the criteria for 
a well grounded claim, since the examiners have not reported 
PTSD after examining the veteran.  The references to PTSD 
have been by history that apparently was reported by the 
veteran on various occasions.

In view of the evidence, in particular, the recently added 
private assessment, the Board is must conclude that the claim 
for service connection is not well grounded.  The record does 
not have current medical evidence of PTSD, which is a 
critical element to establish a well grounded claim.  He is 
not relieved of the element in establishing a well grounded 
claim. See for example Savage v. Gober, 10 Vet. App. 488 
(1997) for a discussion of an exception to the general rule 
of Caluza, recently clarified in Voerth v. West, 13 Vet. App. 
117 (1999).  Regarding the references to PTSD in a record of 
treatment, the veteran should also understand that in medical 
records a self reported history unenhanced by additional 
comment does not constitute competent medical evidence.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995).

Because the veteran has failed to establish proof of a 
current diagnosis of PTSD, the Board finds that his claim of 
entitlement to service connection must be denied as not well 
grounded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
that the veteran was not entitled to service connection where 
there was a total lack of evidence of any hypertension 
existing since service); see also Kessel, supra.

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical diagnosis to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current diagnosis or disability of PTSD.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).


Anemia

The generally required elements for a well grounded claim are 
applicable to claims of service connection for residuals of 
herbicide (AO) exposure see, e.g., Darby v. Brown, 10 Vet. 
App. 243 (1997); Brock v. Brown, 10 Vet. App. 155 (1997). 
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for anemia as 
secondary to exposure to AO is not well grounded and must be 
denied.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions, provided in writing cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak, 2 Vet. App. at 
611 (1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  

The Board observes that there has been no competent evidence 
submitted or referred to that supports the veteran's belief 
that he has anemia linked to AO exposure.  As it is the 
province of trained health care professionals to enter 
conclusions that require medical opinions as to causation, 
Grivois, the veteran's lay opinion is an insufficient basis 
upon which to find his claim well grounded.  Espiritu.  

The absence of competent medical evidence providing a link to 
service on the basis of AO exposure is a critical element 
missing, and in this case requires probative medical 
evidence.  The veteran's assertions regarding AO-related 
causation are of no evidentiary value to well ground the 
claim.  Grottveit, supra. 

The Board observes that anemia has not been recognized as 
positively associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  The veteran did have service in Vietnam during 
the Vietnam era but he has not shown a disability to which 
the liberal rules for presumptive service connection apply.  
Therefore he is not entitled to any presumption of having 
been exposed to AO.  And, as the Secretary has not recognized 
anemia as having a positive association with AO exposure, the 
claim must fail in the absence of competent evidence 
supporting a positive relationship. McCartt v. West, 12 Vet. 
App. 164 (1999); 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  

The veteran had been previously advised of the VA examination 
and treatment program available for AO claimed disorders and 
apparently had taken advantage of it based on examination in 
1985.  It is notable that non-VA medical records do not 
mention a possible AO link to an anemia disorder. 

The Board observes that the veteran's G6PD deficiency is a 
lack or defect linked to congenital factors (x-linked 
disorder) and clinically similar to chronic granulomatous 
disease.  Dorland's Illustrated Medical Dictionary, 434 (28th 
ed. 1994).  However, the Board does not find that this places 
the disorder within those listed under 38 C.F.R. § 3.303 for 
which service connection may not be established.  See, e.g., 
VAOPGCPREC 67-90 and 82-90.  The precedent opinions of the VA 
General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104.  

The Board observes that the pertinent distinction between 
congenital or developmental "disease" and "defect" in the 
VA disability compensation scheme as discussed in VAOPGCPREC 
82-90, has been relied on in precedent decisions.  See for 
example Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The Board 
observes that the G6PD deficiency has not been characterized 
as a congenital defect, and the military finding of a 
preexisting disorder is explained by the nature of the 
deficiency.
 
Therefore, as the veteran's case does not fall within the 
general etiology for a congenital defect, the Board will not 
decide the case on that basis.  See for example Williams v. 
West, No. 98-859 (U.S. Vet. App. June 27, 2000) 
(consideration of an increased rating for service-connected 
G6PD deficiency).  As a congenital defect it could not be 
recognized as a disability for which service connection may 
be granted or compensation paid.  38 C.F.R. § 3.303(c).  That 
is, it could not be compensated on the basis of direct 
service connection or aggravation.  This theory of service 
connection and the Board's reasoning in rejecting it are 
discussed below.  

The Board observes that the veteran in service did likely 
manifest a hemolytic anemia as a result of an adverse 
reaction to medication that had its basis in the congenital 
G6PD deficiency.  The nature of the disorder would reasonably 
support the finding of a preexisting disability.  See Gahman 
v. West, 12 Vet. App. 406 (1999) distinguished from Miller v. 
West, 11 Vet. App. 345, 348 (1998).  The congenital basis for 
the anemia was supported by evidence that the Board finds 
credible in establishing preexistence in this case.

Since service VA examiners have given no indication or 
suggestion that current symptoms complained of are 
manifestations of the anemia noted in service.  There is an 
extensive record of medical treatment and the references to 
G6PD deficiency after service appear by history only.  

It must also be observed that the examiners in 1989 did not 
find a disability of G6PD deficiency anemia knowing the 
veteran's self reported history of complaints that he 
associated with the disorder.  His history, which is presumed 
truthful, cannot establish a medical nexus or diagnosis for 
current disability.  The record would suggest that the 
veteran had symptoms in service, but it must be observed that 
the record does not point to manifestations after service 
linked medically to the manifestations in service.  The more 
recent VA medical reports are also silent for current G6PD 
disability or symptoms.  

In summary, there has been no evidence offered or brought to 
the Board's attention that would be probative of service 
connection on the basis of aggravation or existence of a 
superimposed disability that could be linked to service.  
What is missing is competent evidence of a present disability 
that is linked to service on the basis of competent medical 
authority.  The appellant's assertions are noted but alone 
are not of sufficient evidentiary value to well ground the 
claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

As the Board finds the claims are not well grounded there is 
no burden upon the Board to require further examination.  
Brewer v. West, 11 Vet. App. 228 (1998).  The Board did not 
decide in either prior remand whether the claims were well 
grounded.  The Board must point out that it was the holding 
in Morton v. West, 12 Vet. App. 477 (1999) that absent the 
submission and establishment of a well-grounded claim, the VA 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.

The RO decisions appear to have denied the claims on the 
merits.  The Board has considered and denied the veteran's 
claims as not well grounded.  For the Board to consider the 
claims on the merits would have accorded the claim more 
consideration than warranted under the circumstances.  
Therefore the veteran is not prejudiced by the determination 
on a different theory than initially relied on.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993);  38 C.F.R. § 19.5 (1999).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
The veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained and available that would well ground his 
claims.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Thus the veteran is not 
prejudiced by the Board's decision denying the claims as not 
well grounded.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
applications to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for PTSD and anemia, claimed as secondary to antimalarial 
therapy and exposure to AO are not well grounded, the 
doctrine of reasonable doubt has no application to his 
claims.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for anemia, claimed as 
secondary to antimalarial therapy and exposure to AO, the 
appeal is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

